Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support requiring the flange forming device to be movable relative to the chassis to be positioned at different locations along the length of the forming tool
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is entirely unclear how the flange forming device can be movable relative to the chassis to be positioned at different locations along the length of the forming tool as it appears from the specification that it is the chassis that causes said flange forming device to move relative to the forming tool. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-10 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Willden in view of Benson et al. (US 2009/0071597). 
As to claims 7-9, Willden discloses an apparatus for use in ply compaction in forming a composite structure, the apparatus comprising: a forming tool 92 comprising a web surface (top surface) and at least one flange surface (side surface) extending from the web surface, wherein the forming tool comprises a length dimension (fig 1-3b); a chassis 12 extending over the forming tool, wherein at least one of the forming tool or the chassis are movable relative to the other to enable the chassis to traverse the forming tool in the length dimension (para 26); and at least one flange forming device 2, 22, 23, 27, 28, 24 coupled to the chassis (fig 2, para 26), wherein the at least one flange forming device comprises an inflatable contact element 28 pressurized to define a deformable contact surface configured to apply pressure to the web surface and to the at least one flange surface (para 26 65, fig 2) wherein the at least one flange forming device comprises a base 23 and a forming head 22 coupled to the base, wherein the forming head comprises a plurality of holding members 20, the inflatable contact element extending across the plurality of holding members, wherein the forming head is movable relative to the base to apply pressure continuously across the web surface and then across the at least one flange surface with the deformable contact surface ()para 26-29, holding members segments and movable to form a wide variety of shaped beams).  
Willden does not expressly disclose the at least one flange forming device is movable relative to the chassis to be positioned at different locations along the length dimension of the forming tool, the at least one flange forming device configured to perform a ply compaction operation when positioned at each respective location.  
Benson discloses a ply compaction apparatus comprising a flange forming device 216 that is movable relative to the chassis 210 to be positioned at different locations along the length dimension of the forming tool 206, the at least one flange forming device configured to perform a ply compaction operation when positioned at each respective location (fig 5, para 57-62). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Willden such that the at least one flange forming device is movable relative to the chassis to be positioned at different locations along the length dimension of the forming tool, the at least one flange forming device configured to perform a ply compaction operation when positioned at each respective location as such a modification enables the apparatus apply isostatic pressure throughout the length of the forming tool.

As to claim 10, the forming tool is contoured to define a variable radius of curvature in the at least one flange surface along the length dimension (para 37).
As to claim 13, Willden discloses a deployment actuator (para 27) coupled to each holding member, wherein the deployment actuator is configured to move each holding member independently of each other (para 27).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Willden and Benson as applied to claim 7 above, and further in view of Lee et al. (US 2011/0277918).
Lee does not disclose a sleeve over the inflatable contact element, the sleeve having a lower coefficient of friction than the inflatable contact element. 
Lee discloses a sleeve 44 over the inflatable contact element 46, the sleeve having a lower coefficient of friction (fluoropolymer) than the inflatable contact element (para 37-38, fig 6). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Willden with a sleeve over the inflatable contact element, the sleeve having a lower coefficient of friction than the inflatable contact element as taught by Lee above as such reduces contact friction between the composite and bladder, and allows for good dimensional stability.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Willden as applied to claim 7 above, and further in view of Mitchell et al. (US 5139604).
Willden does not disclose the plurality of holding members each comprising a longitudinal channel and a longitudinal slot that provides access to the longitudinal channel, wherein a portion of the inflatable contact element is insertable through the longitudinal slot for retention within the longitudinal channel.
Mitchell discloses the plurality of holding members 30 each comprising a longitudinal channel and a longitudinal slot 54/56 that provides access to the longitudinal channel, wherein a portion of the inflatable contact element 50 is insertable through the longitudinal slot for retention within the longitudinal channel (fig 3-6, col 2, line 54 – 65).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Willden such that the plurality of holding members each comprising a longitudinal channel and a longitudinal slot that provides access to the longitudinal channel, wherein a portion of the inflatable contact element is insertable through the longitudinal slot for retention within the longitudinal channel as taught by Mitchell above such allows the bladder to secured in the holding member. 


Response to Arguments
Applicant's arguments filed 11/2/21 have been fully considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748